Citation Nr: 0313522	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Restoration of service connection for nicotine dependence 
and secondary smoker's bronchitis.

2.  Entitlement to service connection for hypertension/heart 
condition secondary to nicotine dependence.

3.  Evaluation of bronchitis, rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1955.  

The Department of Veterans Affairs (VA) granted service 
connection for nicotine dependence and secondary bronchitis 
in August 1999 and assigned them each noncompensable ratings 
effective from January 15, 1998.  It denied service 
connection in August 1999 for hypertension/heart condition as 
secondary to service-connected nicotine dependence and did 
the same with respect to sleep apnea.  

The veteran disagreed with the noncompensable rating for 
bronchitis and with the denial of service connection for 
hypertension/heart condition in September 1999.  The RO 
issued a statement of the case on the matter of the initial 
rating for bronchitis in March 2000.  In July 2000, the 
veteran submitted evidence constituting the "necessary 
information" for a substantive appeal of the initial rating 
for his bronchitis.  The RO issued a statement of the case on 
the denial of service connection for hypertension/heart 
condition in August 1999.  The RO issued a statement of the 
case on the matters of service connection for 
hypertension/heart condition in August 1999.  The veteran 
perfected an appeal on the matters of service connection for 
hypertension/heart condition in October 1999.  In April 2002, 
the RO proposed severance of service connection for nicotine 
dependence and secondary bronchitis.  A hearing was held at 
the RO in December 2002.  In January 2003, the RO severed 
service connection for nicotine dependence and secondary 
bronchitis.  The veteran appealed the severance.  

The issues of service connection for hypertension/heart 
condition and of the initial evaluation for bronchitis are 
the subject of a remand section of this decision.


FINDING OF FACT

1.  Service connection was granted for nicotine dependence 
and secondary bronchitis in August 1999.  

2.  The RO did not apply the clearly and unmistakably 
erroneous standard in severing service connection for 
nicotine dependence and secondary bronchitis.


CONCLUSION OF LAW

Service connection for nicotine dependence and secondary 
bronchitis is restored.  38 C.F.R. § 3.105(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration Law and Regulations

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that service connection is "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (2001); see also Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. 
App. 166 (1994).

Specifically, when severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

Analysis

In this case, the veteran claimed service connection for 
nicotine dependence and secondary bronchitis in January 1998 
and the RO granted service connection for nicotine dependence 
and secondary bronchitis in August 1999.  

At that time, there were of record January and February 1998 
statements from the veteran that he did not smoke before 
service and that he began smoking in about 1950.  He stated 
that the highest number of packs per day was 1.5 for 15 
years, and that the lowest number of packs per day was 1/2 pack 
to 1 pack for 33 years.  

There was also of record a February 1998 statement from his 
brother that after enlistment, the veteran formed a smoking 
habit which continued after service discharge.  

There was also of record an August 1998 letter from a 
physician's who indicated that the veteran had been seen in 
his office in August 1998 for a physical examination and a 
letter to determine disability due to service-connected 
nicotine dependence.  The physician's assistant stated that 
based on his professional opinion, the veteran was addicted 
to nicotine and unable to break the habit, and due to this 
habit while being in service has developed smokers 
bronchitis.  He noted that a chest X-ray showed increased 
bronchovascular markings and that a pulmonary function test 
revealed mild hypoxemia due to decreased ventilation.  Based 
on his professional opinion, the veteran had a nicotine 
dependence and smoker's bronchitis and it was a chronic 
condition.  

After service connection was granted in August 1999, the RO 
obtained additional evidence.  

One of the pieces of evidence the RO obtained was an April 
1986 VA hospital discharge summary which, in reporting the 
veteran's history, states:  "He works for a messenger 
service, cigarettes one pack per day for 25 years."  The RO 
also noted a May 1992 private medical report which, in 
reporting the veteran's history, stated:  "He states that he 
smokes about one pack of cigarettes per day and has been 
doing so for 30 years."

Another piece of evidence noted by the RO is a December 1997 
VA medical record which reports a history of smoking 1/2 pack 
per day for 40 years.  

In April 2002, the RO proposed severance, noting that the 
April 1986 and 1992 reports "strongly suggest" onset of 
smoking habit to be six or seven years post service."  

In May 2002, the veteran stated that when he gave the smoking 
history data for medical purposes, he did not think that he 
had to be exact and so he gave rough estimates.  He 
reiterated this statement during his testimony at the hearing 
at the RO in December 2002, and also he testified that he 
started smoking and became hooked on tobacco or cigarettes in 
service, and that by the time he left his station in Germany 
during service, he had about a 1/2 pack a day habit.  He 
submitted a statement from his sister at the hearing, 
indicating that he returned home from Germany in 1952 with a 
habit of smoking cigarettes.

The RO severed service connection in January 2003.  Its 
decision states:  

When evaluating evidence, more weight is given to 
reports that are closer to the event in question.  
None of the medical evidence of record, dated before 
the claim was filed, gives a history of smoking in 
service.  The 1986 hospital report showed a history 
of smoking for 25 years and the veteran had only been 
out of service for 31 years at that time.  The 
doctor's assessment of the veteran's heart condition 
in 1992 shows he reported smoking for 30 years.  
These two reports taken together show habitual 
smoking started approximately six years post service 
which is about 12 years away from the veteran's 
testimony.  The one week hospital report from the 
Chicago hospital with the Jewish name would have 
almost certainly discussed smoking history if it was 
investigating a heart problem but the veteran states 
it has been destroyed.  Still, as previously 
mentioned, none of the medical evidence to include 
outpatient treatment puts the beginning of his 
tobacco habit during service.  We can understand the 
concept of a rough estimate but the discrepancy 
between the testimony and the medical evidence 
appears to be more than ten years.

The Board finds that the RO has not properly severed service 
connection for nicotine dependence.  Service connection had 
already been granted and so the question is whether service 
connection is clearly and unmistakably erroneous.  The RO has 
not considered the clear and unmistakable error standard.  
Rather, it applied two different standards.  In the proposal 
to sever, the AOJ espoused a 'some evidence strongly 
suggests' standard.  In the severance action, the RO, at 
best, employed a more probative evidence standard.  Neither 
standard approximates a clear and unmistakable evidence 
standard.  The failure to use the correct standard is a fatal 
error.

Since the RO did not apply the clearly and unmistakably 
erroneous standard, service connection is restored.  




ORDER

Restoration of service connection for nicotine dependence and 
secondary bronchitis is granted.


REMAND

The process which resulted in the severance of service 
connection for nicotine dependence and secondary bronchitis 
cut off developmental and procedural process concerning the 
claims that a higher initial rating is warranted for 
secondary or smoker's bronchitis and that service connection 
is warranted for hypertension/heart condition.  Since service 
connection for nicotine dependence has been restored, these 
matters are remanded to the RO for additional consideration.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO must consider the VCAA in 
conjunction with the claims.  

2.  The RO should again consider the 
claims for a higher initial rating for 
bronchitis and service connection for 
hypertension/heart condition.

If, upon completion of appropriate action the claim remains 
denied, the case should be returned for further appellate 
consideration. By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

